Citation Nr: 1030510	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II due to Agent Orange exposure.

2.  Entitlement to service connection for chronic inflammation 
demyelinating polyneuropathy (CIDP) of the right upper extremity 
claimed as peripheral neuropathy due to Agent Orange exposure.

3.  Entitlement to service connection for CIDP of the left upper 
extremity claimed as peripheral neuropathy due to Agent Orange 
exposure.

4.  Entitlement to service connection for a kidney disorder due 
to Agent Orange.

5.  Entitlement to service connection for sexual dysfunction due 
to Agent Orange.

6.  Entitlement to service connection for a bilateral foot 
disorder due to Agent Orange.

7.  Entitlement to service connection for a heart condition 
disorder due to Agent Orange.

8.  Entitlement to service connection for hypertension due to 
Agent Orange.

9.  Entitlement to service connection for a vision disorder due 
to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the Houston, Texas RO.  A 
transcript of the hearing is of record.

In May 2009, the Board remanded these matters for further 
research on whether the Veteran had service in Vietnam as 
described in 38 C.F.R. § 3.307(a)(6)(iii) and VAOPGCPREC 27-97 
(July 23, 1997).  After completing the requested action to the 
extent possible, the RO readjudicated the case by way of the 
supplemental statement of the case dated in June 2010.  
Unfortunately, as will be discussed in more detail below, the 
June 2010 supplemental statement of the case was returned to the 
AMC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The AMC sent the Veteran a supplemental state of the case (SSOC) 
in June 2010.  The supplemental statement of the case was 
returned to VA in June 2010 with a notice that the time to 
forward mail had expired.  The notice contained a new address for 
the Veteran.  The AMC did not send the supplemental statement of 
the case to the Veteran's new address listed on the forwarding 
time expiration notice.  VA has not complied with the notice 
provisions where there was evidence of non-receipt of notice to a 
claimant.  Chute v. Derwinski, 1 Vet. App. 352, 353 (1991).  The 
Board notes that the Veteran has the burden to keep VA apprised 
of his or her whereabouts, and if he or she does not do so there 
is no burden on the part of VA to turn up heaven and earth to 
find him or her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Nonetheless, where a file discloses other possible or plausible 
addresses, an attempt should be made to locate the Veteran at the 
alternate known address.  Id.  Therefore, the RO must send notice 
to the new address on the forwarding time expiration notice which 
is on the envelope attached to the June 2010 SSOC. 


Accordingly, the case is REMANDED for the following action:

The RO must send a supplemental statement 
of the case to the new address on the 
forwarding time expiration notice on the 
envelope attached to the June 2010 
supplemental statement of the case, and 
allow the Veteran an appropriate time 
within which to respond.  If upon 
completion of the above action the claims 
remain denied, the case should be returned 
after compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

